Citation Nr: 0819566	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for arthritis, right 
foot.

2.  Entitlement to service connection for arthritis, left 
foot.

3.  Entitlement to service connection for calluses, bilateral 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran testified via teleconference before a Decision 
Review Officer in March 2008.  A summary of that testimony is 
associated with the claims folder.  A motion has been granted 
to advance this case on the Board's docket, due to the 
appellant's advanced age.  38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  Arthritis of the feet was not affirmatively shown to have 
been present during service and was not manifest to a 
compensable degree within one year of separation from 
service.  There is no competent medical evidence linking the 
veteran's current arthritis of the feet with his period of 
service.

2.  There is no competent medical evidence linking the 
veteran's calluses of the feet with his period of service.


CONCLUSIONS OF LAW

1.  Service connection for arthritis, right foot is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Service connection for arthritis, left foot is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Service connection for calluses, bilateral feet is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that arthritis 
and calluses of the feet are related to his service in the 
United States Air Force from April 1943 to December 1945.  He 
essentially argues that the Air Force issued him combat boots 
which were much to small for him and that he has had trouble 
with his feet ever since.     

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that service connection for arthritis and 
calluses of the feet is not in order.  Initially, the Board 
notes that there is current medical evidence of arthritis and 
calluses of the feet.  However, there is no connection shown 
between the veteran's foot disorders and his military 
service.  

As above, the veteran argues that the Air Force issued him 
combat boots which were much too small for him and that he 
has had trouble with his feet ever since.  The veteran has 
also submitted a signed statement from a fellow service-
member dated in January 2005 reiterating the veteran's 
allegations.  However, there is no evidence of a connection 
shown between the veteran's foot disorders and his military 
service.  The RO attempted to obtain a complete copy of the 
veteran's service medical and personnel records, but a 
September 2003 response to an inquiry for such records 
indicates that the case is fire- related, referring to a 1973 
fire at the National Personnel Records Center.  It was noted 
that there were no service medical records available for the 
veteran.  The RO also made several additional unsuccessful 
attempts to obtain the service medical records as is 
documented in an August 2006 memorandum.  The Board notes 
that in a case where the service medical records are presumed 
destroyed, VA has a heightened obligation to explain its 
findings and conclusions, and to consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran was discharged from service in December 1945.  
The first showing of calluses of the feet in the record is 
dated approximately 44 years after the veteran's discharge 
from service.  During a VA examination conducted in October 
1989 the veteran reported that he had stepped on a hook on 
his fishing boat approximately three years earlier and 
subsequently developed osteomyelitis of the metacarpal 
phalangeal (MP) joint of the left great toe.  He had a rocky 
course and underwent several operative procedures and was 
finally noting resolution with resection of his MP joint of 
the left great toe.  He also complained of calluses on his 
feet which seemed to cause him as much pain and discomfort as 
the operative procedure.  At that time the veteran related 
these calluses to the small combat boots he was issued while 
in the Air Force.  The impression was chronic osteomyelitis, 
left great toe, postoperative, and calluses which must be 
repaired periodically and cause some disability on the basis 
of painful walking.  

The absence of documented complaints of calluses for 
approximately 44 years after service weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Board finds the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The first showing of arthritis of the feet in the record is 
dated approximately 58 years after the veteran's discharge 
from service.  In a private treatment record dated in 
September 2003 the veteran's private physician stated that 
the veteran was being treated for osteoarthritis involving 
both feet.  The first X-ray evidence of arthritis in the 
record is a VA outpatient treatment record dated in January 
2004.    

Also of record are private treatment records dated from 
October 1993 through September 2004 and VA outpatient 
treatment records dated from January 2005 through July 2006.  
These records show treatment for osteoarthritis involving 
both feet, marked deformity of the left great toe, diabetic 
peripheral neuropathy of the feet, and ulcers and pre-
ulcerative myomas of the forefoot.  None of these records 
contain opinions indicating that the veteran's arthritis 
and/or calluses are related to his active service.  In fact, 
these records seem to indicate that the veteran's foot 
problems are primarily caused by the veteran's diabetes and 
the injury to his left great toe in the mid-1980s.  

In sum, the Board finds that there is no competent evidence 
in the record showing that either the veteran's arthritis or 
calluses of the feet are related to his military service.  
The veteran and his fellow service-member have recounted that 
the veteran experienced trauma to the feet in service.  While 
the veteran is competent to describe his symptoms in service, 
he is not competent to express an opinion that involved a 
medical question of diagnosis or causation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu, 2 Vet. 
App. at 494.  Also, the first showing of calluses of the feet 
is dated in 1989, approximately 44 years after service and 
the first showing of arthritis of the feet is dated in 2003, 
approximately 58 years after service.  

Furthermore, with regard to the arthritis issues it is 
important to note that while the October 1989 VA examination 
contains a detailed explanation of problems with the 
veteran's feet there is no mention of arthritis of the feet.  
Therefore, one must assume that the veteran's arthritis of 
the feet developed after the October 1989 examination and 
well after his discharge from service in December 1945.  
While the veteran alleges that his foot disorders are related 
to service, he is not competent to offer an opinion as to the 
etiology of his claimed disorders.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Furthermore, it appears 
from the record that the veteran's foot problems are 
primarily caused by the veteran's diabetes and the injury to 
his left great toe in the mid-1980s.  Therefore, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for arthritis or calluses 
of the feet.

The Board declines to obtain a medical nexus opinion because 
there is no evidence of foot problems for at least 44 years 
following service.  While there are current diagnoses of 
arthritis and calluses of the feet, there is no true 
indication that they are associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the 44 and 58 year gaps between the claimed disorders 
and active duty, relating either the veteran's foot disorders 
to his service would be entirely speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  

The Board has carefully considered the requirement the 
benefit-of-the-doubt rule. See Gregory v. Brown, 8 Vet. App. 
563, 570 (1996); O'Hare, 1 Vet. App. at 367.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in August 2006 and the claim was 
readjudicated in an October 2006 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Board also finds that VA has complied with the VCAA's 
duty to assist by attempting to obtain the veteran's service 
medical records, obtaining relevant VA outpatient treatment 
records, aiding the veteran in obtaining private medical 
evidence, and affording him the opportunity to give testimony 
before the RO and the Board, although he declined to do so. 
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims. 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In this case, there is no competent evidence that suggests a 
causal link between the veteran's foot disorders and any 
incident of active duty.  Indeed, in view of the 44 and 58 
year gaps between the claimed disorders and active duty and 
the absence of the veteran's service medical records, 
relating either the veteran's foot disorders to his service 
would be entirely speculative.  Therefore, there is no duty 
to provide an examination or a medical opinion. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra. 

Thus, the Board finds that VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.



ORDER

Entitlement to service connection for arthritis, right foot 
is denied.

Entitlement to service connection for arthritis, left foot is 
denied.

Entitlement to service connection for calluses, bilateral 
feet is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


